DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed February 8 2022 have been fully considered but they are not persuasive.  In regards to the applicants argument regarding independent claims 5 and 10, as amended, the examiner respectfully disagrees. More specifically, the applicant argues the amended claim feature in independent claim 5 and similarly in independent claim 10 of “wherein the setting location specifies whether the PDCP entity is set in either an MN (Master Node) or in an SN (Secondary Node), different from the setting location of the MN”. However as previously explained in the response to arguments in the final office action of June 29, 2021, the teachings of Fan (Of Record) discloses that a determination is made of whether a master node (MN) (Fan, see Fig. 17 i.e., MeNB 508) or a secondary node (SN) (Fan, see Fig. 17 i.e., SenB 512) will set the PDCP entity. For example, in the embodiment of (Fig. 17 & Para’s [0278-0293]) of Fan, Fan teaches deciding whether the master node 508 or the secondary node 512 sets the PDCP entity based on a determination of the radio link quality determined between the UE 506, and the respective SeNB 512 and the MeNB 508 (Fan, see Para [0077] & [0278] i.e., Consider the case when MeNB, e.g. the first network node 508, actively requires one SeNB, e.g. the third network node 512, to switch roles in the cluster. For example, this may be due to that the average radio link quality between the UE, e.g. the wireless device 506, and the respective SeNB, e.g. the second and/or third network nodes 510, 512, is better than the serving MeNB, e.g., the first network node 508). Therefore the PDCP entity will be set in either the master node (MN 508) or in the secondary node (SN 512) based on the determined radio link quality between the UE and the respective base stations (eNBs) 508 and 512, and a setting location for the PDCP entity will be determined to be set in either the master node 508 or in the secondary node 512 in the teachings of Fan, (Fan, see Fig. 17 i.e., PDCP entity will be determined to be set in secondary SeNB 512 based on the determined radio link quality & Para’s [0278-0293] i.e., the SeNB (new MeNB) then sets up the PDCP entity for the split data bearer).  

Referring to the top of Pg. 6 of the remarks, the applicant states amended independent claim 5 recites, “wherein the setting location specifies whether the PDCP entity is set in either an MN (Master Node) or in an SN (Secondary Node), different from the setting location of the MN”. The applicant further states that by reciting the above-referenced limitations, amended independent claim 5 explicitly requires setting the PDCP entity in either one of the MN and the SN. The teachings of Fan discloses setting the PDCP entity in at least the SeNB 512 (i.e., SN), and therefore the PDCP entity is set in either one of the MN and the SN, (Fan, see Para’s [0278], [0281] & [0284] i.e., Fourthly, the SeNB (new MeNB) then sets up the PDCP entity for the split data bearer).

Therefore Fan does disclose the amended claim feature in independent claims 5 and 10 of  “wherein the setting location specifies whether the PDCP entity is set in either an MN (Master Node) or in an SN (Secondary Node)” for the reasons explained above. 

In regards to the applicants arguments regarding Liu (Of Record), the teachings of Liu was cited for teaching the claim feature in claims 5 and 10 of the “setting location of the SN is different from the setting location of the MN”. The applicant states that Fan fails to teach the amended limitation “wherein the setting location specifies whether the PDCP entity is set in either an MN (Master Node) or in an SN (Secondary Node), different from the setting location of the MN” as required by amended independent claim 5 (see middle paragraph of Pg. 6 of the remarks). However the examiner respectfully disagrees as Fan does disclose the amended limitation “wherein the setting location specifies whether the PDCP entity is set in either an MN (Master Node) or in an SN (Secondary Node)” for the reasons explained above. 

The applicant argues that Liu fails to supply that which Fan lacks. However the examiner respectfully disagrees as Fan discloses the amended claim feature in independent claims 5 and 10 of  “wherein the setting location specifies whether the PDCP entity is set in either an MN (Master Node) or in an SN (Secondary Node)” for the reasons explained above. 

The applicant further argues the teachings of Liu (Of Record) on (Pg. 7 of the remarks), and states that in Liu, the PDCP entity of the split bearer (502, 504) is configured to the MeNB and the SeNB at the same time. However the examiner respectfully disagrees as (Para’s [0106] & [0108]) of Liu discloses a first split bearer solution and a second split bearer solution. More specifically Liu discloses in (Para [0108] i.e., In a second split bearer solution, as illustrated by bearer type 504 in Fig. 5, the data is split at the SeNB while S1-AP and RRC are located in MeNB). Therefore the PDCP entity in the second split bearer solution is set or configured to be used in the SeNB 520 because the data is split at the PDCP entity at the SeNB and not in the MeNB 510. Therefore the examiner respectfully disagrees that the PDCP entity of the split bearer (502, 504) is configured to the MeNB and the SeNB at the same time in the teachings of Liu since different split bearer solutions depend on splitting the bearer via a PDCP entity set or configured at different eNBs or base stations. Furthermore, the teachings of Liu was cited for teaching the claim feature of the setting location of the SN being different from the setting location of the MN which is disclosed in Liu (see Fig. 5 & Para’s [0101-0108] i.e., MCG, SCG of the master and secondary eNBs). 

As previously explained, the teachings of Fan discloses the setting location specifies whether the PDCP entity is set in either an MN (Master Node) or in an SN (Secondary Node). It would be obvious to one of ordinary skill in the art for configuring different setting locations of the PDCP entity in the master node and the second node when determining which base station the setting location of the PDCP entity will be in based on the teachings of Liu who discloses the claim feature in claim 5 of the setting location of the SN being different from the setting location of the MN. Therefore the teachings of Fan in view of Liu are combinable and the examiner has shown motivation for combining the reference of Liu with Fan by setting the split bearer at the SeNB according to the second split bearer solution which may be used to improve the throughput gains as disclosed in Liu (see Para [0137]). 

For the reasons explained independent claims 5 and 10 remain rejected over the combination of Fan (Of Record) in view of Liu (Of Record). The dependent claims are further rejected over the prior art (Of Record) based on their dependence to the independent claims.  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. US (2018/0332657) in view of Liu US (2019/0320417).

Regarding Claim 5, Fan discloses a radio base station (see Fig. 17 i.e., Old MeNB 508), comprising: a determining unit (see Fig. 10 i.e., Processor 1005 & Para’s [0192-0193]) that determines a setting location of a PDCP entity (see Fig. 17 & Para’s [0077] i.e., role switch is based on a determination that the a secondary network node, e.g. a SeNB, is better than a master network node, e.g. a MeNB, [0079], [0278] i.e., A signaling procedure for enabling fast role-switch will now be described with reference to Fig. 17. Consider the case when the MeNB, e.g. the first network node 508, actively requires one SeNB, e.g. the third network node 512, to switch roles in the cluster. For example, this may be due to that the average radio link quality between the UE, e.g. the wireless device 506, and the respective SeNB, e.g. the second and/or third network node 5120, 512, is better than the serving MeNB, e.g. the first network node 508 (i.e., “determination” for the new MeNB 512) & [0280-0284] i.e., the SeNB (new MeNB) (i.e., “setting location”) then set ups the PDCP entity  for the split data bearer).  

that is a packet data convergence protocol layer entity used for a split bearer, (see Fig. 2 i.e., split bearer & Para’s [0008] i.e., PDCP layer, [0091] i.e., Packet Data Convergence Protocol (PDCP) entity, [0269], & Para [0283-0284] i.e., PDCP entity for the split data bearer & [0289]) 

and a notifying unit (see Fig. 10 i.e., Transmitting Module 1002 & Para [0186]) that notifies (see Fig. 17 i.e., Step S61) another radio base station (see Fig. 17 i.e., New MeNB 512) of the setting location of the PDCP entity, (see Fig. 17 i.e., Step S61 & Para’s [0281] i.e., firstly, the old MeNB, e.g. the first network node 508, asks the SeNB, e.g. the third network node 512, to get prepared to be the new MeNB) (i.e., “setting location”). This may be done by the first network node 508 transmitting the first signal S61 (i.e., “notifying”) to the third network node 512 (i.e., “another radio base station”), [0283-0284] i.e., the SeNB (new MeNB) (i.e., “setting location”) then set ups the PDCP entity for the split data bearer, & [0289]).  
 wherein the setting location specifies whether the PDCP entity is set in either an MN (Master Node) (see Fig. 17 i.e., MeNB 508) or in an SN (Secondary Node) (see Fig. 17 i.e., SeNB 512), (see Fig. 17 & Para’s [0278-0284] i.e., the SeNB (new MeNB) then sets ups the PDCP entity for the split data bearer).

While Fan discloses wherein the setting location specifies whether the PDCP entity is set in an MN (see Fig. 17, MeNB 508) or in an SN (see Fig. 17, SeNB 512), (see Fig. 17 & Para’s [0278-0284] i.e., the SeNB (new MeNB) then sets up the PDCP entity for the split data bearer), Fan does not disclose the claim feature of the setting location of the SN is different from the setting location of the MN. However the claim feature would be rendered obvious in view of Liu US (2019/0320417).

Liu discloses the setting location of the SN (see Fig. 5 i.e., SeNB 520) for setting the PDCP entity (see Fig. 5, i.e., PDCP entity 504 (i.e., “New bearer type”) is set via SCG (i.e., “setting location of the SN”) which splits from SeNB 520 that belongs to a secondary cell group (SCG) & Para’s [0101] i.e., The UE is configured with a master cell group (MCG) and a secondary cell group (SCG). In DC, a given UE consumes radio resources provided by at least two network points e.g., Master and Secondary eNBs of the MCG and the SCG, [0103-0104] i.e., MCG bearers used for MeNB & SCG bearers used for SeNB, & [0107] i.e., second split bearer 504 & [0108] i.e., In a second split bearer solution, as illustrated by bearer type 504 in Fig. 5, the data is split at the SeNB)

is different from the setting location of the MN (see Fig. 5 i.e., MeNB 510) for setting the PDCP entity (see Fig. 5, i.e., PDCP entity 502 (i.e., “Split bearer”) is set via MCG (i.e., “setting location of the MN”) which splits from MeNB 510 that belongs to a master cell group (MCG) & Para’s [0101] i.e., The UE is configured with a master cell group (MCG) and a secondary cell group (SCG). In DC, a given UE consumes radio resources provided by at least two network points e.g., Master and Secondary eNBs of the MCG and the SCG, [0103-0104] i.e., MCG bearers used for MeNB & SCG bearers used for SeNB, & [0106-0107] i.e., In a first split bearer solution MeNB is designated for split bearer via MCG & [0114]). 

(Liu suggests in the second split bearer solution (see Fig. 5 i.e., New bearer type 504), the SeNB may utilize radio resources to improve throughput gains without further burdening the MeNB’s backhaul (S1-U) interface (see Fig. 5 & Para [0108] & [0137] i.e., Hence, the split bearer at the SeNB may be used to improve the throughput gains without involving MeNB’s backhaul, which will relieve the burden of S1-U of MeNB)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the PDCP entity set in the secondary node SN as disclosed in Fan to have a different setting location from the setting location of the master node MN as disclosed in the teachings of Liu who discloses a MN MeNB 510 and an SN SeNB 520 have different setting locations for setting a PDCP entity which is used for split bearer because the motivation lies in Liu that setting the split bearer at the SeNB may be used to improve the throughput gains without involving MeNB’s backhaul which will relieve the burden of the MeNB’s backhaul (S1-U) interface.

Regarding Claim 7, Fan discloses the radio base station as claimed in claim 5, wherein when it is determined that the PDCP entity is to be set in the other radio base station (see Fig. 17 & Para’s [0278-0284] i.e., role switch), the notifying unit notifies the other radio base station of a security key to be used in the other radio base station, (see Para [0282] i.e., the first network node 508, needs to deliver a key S-KeNB to SeNB so that the SeNB is able to derive the key used for RRC and user plane).  

Regarding Claim 8, Fan discloses the radio base station as claimed in claim 5, wherein the determining unit determines to modify the setting location of the PDCP entity from the radio base station to the other radio base station (see Para’s [0076-0077] i.e., The change (i.e., “modify”) of master node from one node to another is sometimes in this disclosure referred to as a role-switch, [0079], & [0278-0284] i.e., the SeNB (new MeNB) (i.e., “setting location”) then set ups the PDCP entity  for the split data bearer) and the notifying unit notifies the other radio base station of a modification instruction (see Fig. 17 i.e., Step S61) that instructs to modify the setting location of the PDCP entity to the other radio base station, (see Fig. 17 i.e., Step S61 & Para’s [0281] i.e., firstly, the old MeNB, e.g. the first network node 508, asks the SeNB, e.g. the third network node 512, to get prepared to be the new MeNB) (i.e., “setting location”). This may be done by the first network node 508 transmitting the first signal S61 (i.e., “notifying”) to the third network node 512 (i.e., “another radio base station”), [0283-0284] i.e., the SeNB (new MeNB) (i.e., “setting location”) then set ups the PDCP entity for the split data bearer, & [0289]).   

Regarding Claim 9, Fan discloses the radio base station as claimed in claim 5, further comprising: a transmitting unit (see Fig. 10 i.e., Transmitting Module 1002 & Para [0186]) that transmits to a user device a PDCP parameter used for the split bearer based on the setting location, (see Para’s [0188], [0236-0238] i.e., signal S62 transmitted to the wireless device 506, [0283] i.e., Thirdly, the SeNB, e.g. the third network node 512 (new MeNB), then prepares a signaling radio bearer (SRB) between itself and the UE, e.g. the wireless device 506. That is, the third network node 512 sets up PDCP entity for RRC message & [0284] i.e., the SeNB (new MeNB) (i.e., “setting location”) then set ups the PDCP entity for the split data bearer & [0285] i.e., the UE derives the S-KeNB from the message received by the old MeNB, e.g. the first network node 508 and then the key for RRC and user plane & [0291]).   

Regarding Claim 10, Fan discloses a radio communication method in a base station (see Fig. 17 i.e., base station 508), comprising: determining a setting location of a PDCP entity that is a packet data convergence protocol layer entity used for a split bearer (see Fig. 2 i.e., split bearer & Para’s [0008] i.e., PDCP layer, [0091] i.e., Packet Data Convergence Protocol (PDCP) entity, [0269], & Para [0283-0284] i.e., PDCP entity for the split data bearer & [0289]) and notifying another radio base station of the setting location of the PDCP entity, (see Fig. 17 i.e., Step S61 & Para’s [0281] i.e., firstly, the old MeNB, e.g. the first network node 508, asks the SeNB, e.g. the third network node 512, to get prepared to be the new MeNB) (i.e., “setting location”). This may be done by the first network node 508 transmitting the first signal S61 (i.e., “notifying”) to the third network node 512 (i.e., “another radio base station”), [0283-0284] i.e., the SeNB (new MeNB) (i.e., “setting location”) then set ups the PDCP entity for the split data bearer, & [0289]).   

wherein the setting location specifies whether the PDCP entity is set in either an MN (Master Node) (see Fig. 17 i.e., MeNB 508) or in an SN (Secondary Node) (see Fig. 17 i.e., SeNB 512), (see Fig. 17 & Para’s [0278-0284] i.e., the SeNB (new MeNB) then sets ups the PDCP entity for the split data bearer).

While Fan discloses wherein the setting location specifies whether the PDCP entity is set in an MN (see Fig. 17, MeNB 508) or in an SN (see Fig. 17, SeNB 512), (see Fig. 17 & Para’s [0278-0284] i.e., the SeNB (new MeNB) then sets up the PDCP entity for the split data bearer), Fan does not disclose the claim feature of the setting location of the SN is different from the setting location of the MN. However the claim feature would be rendered obvious in view of Liu US (2019/0320417).

Liu discloses the setting location of the SN (see Fig. 5 i.e., SeNB 520) for setting the PDCP entity (see Fig. 5, i.e., PDCP entity 504 (i.e., “New bearer type”) is set via SCG (i.e., “setting location of the SN”) which splits from SeNB 520 that belongs to a secondary cell group (SCG) & Para’s [0101] i.e., The UE is configured with a master cell group (MCG) and a secondary cell group (SCG). In DC, a given UE consumes radio resources provided by at least two network points e.g., Master and Secondary eNBs of the MCG and the SCG, [0103-0104] i.e., MCG bearers used for MeNB & SCG bearers used for SeNB, & [0107] i.e., second split bearer 504 & [0108] i.e., In a second split bearer solution, as illustrated by bearer type 504 in Fig. 5, the data is split at the SeNB)

is different from the setting location of the MN (see Fig. 5 i.e., MeNB 510) for setting the PDCP entity (see Fig. 5, i.e., PDCP entity 502 (i.e., “Split bearer”) is set via MCG (i.e., “setting location of the MN”) which splits from MeNB 510 that belongs to a master cell group (MCG) & Para’s [0101] i.e., The UE is configured with a master cell group (MCG) and a secondary cell group (SCG). In DC, a given UE consumes radio resources provided by at least two network points e.g., Master and Secondary eNBs of the MCG and the SCG, [0103-0104] i.e., MCG bearers used for MeNB & SCG bearers used for SeNB, & [0106-0107] i.e., In a first split bearer solution MeNB is designated for split bearer via MCG & [0114]). 

(Liu suggests in the second split bearer solution (see Fig. 5 i.e., New bearer type 504), the SeNB may utilize radio resources to improve throughput gains without further burdening the MeNB’s backhaul (S1-U) interface (see Fig. 5 & Para [0108] & [0137] i.e., Hence, the split bearer at the SeNB may be used to improve the throughput gains without involving MeNB’s backhaul, which will relieve the burden of S1-U of MeNB)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the PDCP entity set in the secondary node SN as disclosed in Fan to have a different setting location from the setting location of the master node MN as disclosed in the teachings of Liu who discloses a MN MeNB 510 and an SN SeNB 520 have different setting locations for setting a PDCP entity which is used for split bearer because the motivation lies in Liu that setting the split bearer at the SeNB may be used to improve the throughput gains without involving MeNB’s backhaul which will relieve the burden of the MeNB’s backhaul (S1-U) interface.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461